Citation Nr: 1124106	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective March 25, 2008.

The record reflects that the Veteran was previously represented by the North Carolina Division of Veterans Affairs, as indicated by a completed VA Form 21-22 dated in September 2002.  In July 2010, prior to certification of the appeal to the Board, the North Carolina Division of Veterans Affairs' representation was revoked.  As no current power of attorney is associated with the claims file, the Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2010).


FINDINGS OF FACT

1.  Since March 25, 2008, the Veteran's PTSD has been manifested by impairment in most of the areas of work, school, family relations, judgment, thinking, and mood, without total social and occupational impairment.  

2.  The Veteran is service-connected for residuals of radical retropubic prostatectomy with impotence and scar, rated 40 percent disabling, and hypertension, rated 10 percent disabling.  He is also service-connected for PTSD and the Board is granting an initial 70 percent rating for that disability since the effective date of service connection.  His combined disability rating is now 80 percent.

3.  The Veteran's service-connected disabilities preclude employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have been met since March 25, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

A veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  

In this case, the Veteran stated in his December 2008 notice of disagreement that the only acceptable outcomes to his appeal would be the grant of a 70 percent rating for PTSD and a TDIU or the grant of a 100 percent rating for PTSD.  The Board is granting the precise relief requested by the Veteran, i.e., an initial 70 percent rating for PTSD and a TDIU.  Thus, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

PTSD

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Psychiatric examination reports from Hassan Jabbour, M.D. dated in April and June 2008 reveal that the Veteran reported that he had worked as a truck driver prior to July 2007, but that he had been unemployed since that time and received only military retirement income.  He had chosen to work as a long distance truck driver because he did not like to work with or be around other people, but stopped working due to complications from a prostate disability.  He lived alone and only had one living sister.  The rest of his family had died and he did not have any children.  He had never been able to get married (two women had refused to marry him) and was unable to manage a long term relationship because he was unable to get close to others and pushed people away with whom he began to get close.

The Veteran further reported that he had no interest in social activities or talking with others and was known as a loner.  He experienced difficulty sleeping, nightmares, flashbacks, thoughts about his service in Vietnam, survivor guilt, chronic depression, feelings of hopelessness and helplessness, a history of suicidal ideation, anxiety, hypervigilance, and irritability.  He avoided any triggers of such symptoms (e.g. talking about or watching movies about Vietnam).

Examinations revealed that the Veteran was dressed casually and had good eye contact and normal speech, but that he had a constricted affect and an anxious and depressed mood.  There were no auditory or visual hallucinations, no suicidal or homicidal ideation, and no psychosis or delusions.  Attention and concentration were normal, but remote memory was possibly slightly impaired.  Also, he had good insight and judgment.  Diagnoses of chronic PTSD and recurrent major depressive disorder were provided and a GAF score of 40 was assigned, indicative of major impairment.

A July 2008 VA examination report indicates that the Veteran reported that he experienced difficulty sleeping, nightmares, recurring memories, hypervigilance, a hyperstartle response, irritability, avoidance, agoraphobia, and panic attacks.  Such symptoms occurred constantly and prevented him from getting along with other people.  As a result, he had worked alone as a truck driver for 18 years.  He had good relationships with his supervisor and co-workers, but had put off going back to work following surgery for a prostate disability due to a lack of motivation.  He had a good relationship with his sister, but had no children or significant other.

Examination revealed that orientation was within normal limits and his appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal in that the Veteran experienced a near continuous depressed mood, which affected his ability to function independently.  For example, he was unable to motivate himself to return to work.  Communication, speech, and concentration were within normal limits, but panic attacks occurred less than once a week in response to loud noises and the Veteran exhibited suspiciousness.  

There were no delusions or hallucinations, but the Veteran engaged in obsessional rituals (e.g. checking).  Such rituals were not severe enough to interfere with routine activities.  Thought processes were appropriate, judgment and abstract thinking were normal, and homicidal ideation was absent.  However, there was mild memory impairment (the Veteran forgot names, directions, and recent events) and passive suicidal ideation.

The Veteran was diagnosed as having PTSD and depression.  A GAF score of 50 was assigned, indicative of serious impairment.  The physician who conducted the examination opined that the PTSD and depression were not related.  PTSD "was the symptom complex" and the depression caused anhedonia and motivation problems.  Overall, the Veteran was intermittently unable to perform activities of daily living (although he could provide self-care) because he was not motivated to go back to work. 

The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  This opinion was based on the fact that he experienced a depressed mood, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  However, he did not pose any threat of danger or injury to himself or others.

The evidence reflects that the Veteran has exhibited deficiencies in most of the areas needed for a 70 percent rating since March 25, 2008.  For example, he has been unable to get married and has maintained relationships with no family members other than a sister.  He has had an inability to get close to others and remain in a long term relationship and he worked as a truck driver because he preferred to be alone and was unable to work around other people.  Also, he has experienced social isolation, impaired memory, difficulty sleeping, nightmares, flashbacks, thoughts about his service in Vietnam, a depressed and anxious mood, suicidal ideation, irritability, hypervigilance, and panic attacks.  These findings are indicative of deficiencies in the areas of family relations, work, mood and thinking.  Although the VA examiner opined that the depression was unrelated to PTSD, the examiner did not distinguish what portion of the Veteran's impairment was due to PTSD and what was due to depression (other than anhedonia and loss of motivation); hence symptoms other than anhedonia and loss of motivation must be rated as part of the service connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998)

Although, the VA examiner described the Veteran's disability in the precise terms that are used in the criteria for a 30 percent rating; the examination report described the Veteran as unable to establish significant social relationships, and not working.  It is difficult to understand how this could be viewed as "generally functioning satisfactorily.  Nor does the examiner's summary square with the assignment of a GAF of 50, indicative of serious impairment.

Although the GAF scores assigned throughout the appeal period indicate that the Veteran has experienced serious to major difficulties in social and occupational functioning due to PTSD, the record does not show that PTSD causes total social and occupational impairment.  The Veteran has been able to maintain a relationship with his sister, and while working had good relationships with his supervisor and co-workers and stopped working due to prostate problems.

Further, the Veteran does not demonstrate gross impairment in thought processes or communication or grossly inappropriate behavior, has not experienced hallucinations or delusions, was determined to be able to provide self-care, and has been fully oriented.  Although suicidal ideation and memory problems have been reported, the examiner who conducted the July 2008 VA examination concluded that he did not pose any threat of danger or injury to himself or others and he has not experienced memory loss for names of close relatives, own occupation, or name.  
 
More importantly, total social and occupational impairment has not been demonstrated at any time throughout the appeal period.  The Veteran reportedly has a good relationship with his sister, got along with his supervisors and co-workers, and stopped working due to prostate problems.    

Overall, the evidence reveals that the Veteran has experienced impairment in most of the areas of work, school, family relations, judgment, thinking, and mood since March 25, 2008, as evidenced by the GAF scores and assessments of his level of disability.  Accordingly, the Board finds that an initial rating of 70 percent for PTSD is warranted since the effective date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran resigned as a truck driver in July 2007.  He has reported that he stopped working due to his service-connected prostate disability and that he has lacked motivation to return to work due to his service-connected PTSD.  Given the evidence of a current psychiatric disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the following disabilities: residuals of radical retropubic prostatectomy with impotence and scar, rated 40 percent disabling; PTSD, now rated 70 percent disabling; and hypertension, rated 10 percent disabling.  His combined disability rating is now 80 percent.

Therefore, as the Veteran has at least one disability that is rated 40 percent or more and as the combined rating for his service-connected disabilities is 80 percent, he meets the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

Private treatment records dated from June 2002 to June 2003 reveal that the Veteran was employed as a truck driver.  During the April 2008 psychiatric examination with Dr. Jabbour and the July 2008 VA examination, he reported that he had a 12th grade education and that he had worked as a truck driver for 18 years prior to July 2007.  He stopped working at that time due to complications from prostate surgery and lacked motivation to return to work due to PTSD.  He was assigned GAF scores of 40 and 50, indicative of major to serious impairment and an inability to work.

An October 2009 Request for Employment Information form (VA Form 21-4192) submitted by the Veteran's former employer reflects that he was employed as a driver from January 2005 to July 2007, at which time he resigned.

While the July 2008 VA examination report includes an opinion that the Veteran's psychiatric symptoms only caused occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, this opinion was limited in that it only pertained to his service-connected PTSD and whether that disability alone caused unemployability.  Furthermore, the examiner assigned a GAF score of 50, which reflects an inability to work.

Overall, the evidence indicates that the Veteran resigned from his job as a truck driver in July 2007 due to his service-connected prostate disability, he has been unemployed since that time and unmotivated to return to work because of his psychiatric symptoms, and he has been assigned GAF scores that reflect an inability to work.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that his service-connected disabilities prevent him from maintaining employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.

Hence, the full benefit sought on appeal is granted.


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, effective March 25, 2008.

Entitlement to a TDIU is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


